911 F.2d 733
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James RAMSEY, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 89-2430.
United States Court of Appeals, Sixth Circuit.
Aug. 15, 1990.

Before WELLFORD and SUHRHEINRICH, Circuit Judges, and BELL*, District Judge.
PER CURIAM.


1
Appellant James Ramsey filed for disability insurance benefits pursuant to sections 216(i) and 223 of the Social Security Act, 42 U.S.C. Secs. 416(i) and 423, on November 5, 1986.  In that application, he alleged an onset of disability in January 1985, when he was 50 years old.  His insured status expired on December 31, 1986.  He alleged disability as a result of alleged hypertension, a cardiopulmonary condition and related symptomatology.


2
His application was rejected initially, and again upon reconsideration.  A hearing before an administrative law judge (ALJ) was held on May 19, 1988.  Ina decision issued June 27, 1988, the ALJ concluded that Ramsey retained the residual functional capacity to perform his past relevant work as a bar owner/operator or as a fork lift operator at a light exertional level.  The ALJ also concluded that Ramsey had sufficient residual functional capacity to perform a variety of other light and sedentary jobs.  The ALJ determined that Ramsey's testimony to the contrary was not credible.


3
There was an ensuing appeal to the district court by Ramsey after he unsuccessfully exhausted his administrative appeals before the Secretary.  The district court assigned this case to Magistrate Marvin G. Cooke, who reviewed the record and submitted an eleven-page report and recommendation to the district court on September 1, 1989.  The district court adopted this report and recommendation that the Secretary's motion for summary judgment be granted.


4
After yet another review of the record and briefs in this case, we are satisfied that the recommendation of the magistrate was not erroneous.  For the reasons stated by the magistrate, we therefore AFFIRM the judgment for the Secretary.



*
 THE HONORABLE SAM H. BELL, Judge, United States District Court for the Northern District of Ohio, sitting by designation